Citation Nr: 1146625	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

2.  Entitlement to service connection for high blood pressure, to include as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for numbness and tingling in the hands and feet, claimed as neuropathy, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2005 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Seattle, Washington, which denied the enumerated issues on appeal, as well as the issue of entitlement to service connection for a chronic condition secondary to exposure to asbestos.  The issues of entitlement to service connection for high blood pressure and for numbness and tingling in the hands and feet, were initially denied on a direct basis, but were later readjudicated in a September 2008 supplemental statement of the case (SSOC) to include as secondary to Agent Orange exposure, after the Veteran alleged these conditions due to such exposure.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in Seattle, Washington, in November 2008.  A transcript of this hearing is associated with the claims folder. 

In February 2009, the Board denied the Veteran's claim as to the issue of entitlement to service connection for a chronic condition secondary to exposure to asbestos, and remanded the remaining issues for additional development.  The file has now been returned to the Board for further consideration.

The issues of entitlement to service connection for high blood pressure and for numbness and tingling in the hands and feet, claimed as neuropathy, both to include as secondary to Agent Orange exposure, are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


FINDING OF FACT

The probative evidence of record indicates that the Veteran has an acquired psychiatric disorder, to include PTSD and depressive disorder, as a result of his in-service stressor. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depressive disorder, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant 

In light of the favorable disposition, limited to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran, including consideration of whether there was substantial compliance with the Board's February 2009 remand directives, have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, which he contends is a result of his active service.  The Board notes that the Veteran filed his current claim as entitlement to service connection for PTSD.  Though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran. 

The record before the Board contained other psychiatric diagnoses, including anxiety and depression.  On VA examinations, including one conducted by a private provider, as will be discussed below, the Veteran was diagnosed with PTSD and depressive disorder.  Given that there is no competent evidence of record distinguishing the Veteran's psychiatric symptoms, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is warranted.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998). 

The Veteran's service separation form indicates that he was stationed in Korea from February 1968 to March 1969, and that his military occupational specialty was radio and relay carrier operator.  The Veteran's service separation form shows no awards or decorations for combat service. 

In a March 2008 stressor statement the Veteran said that while assigned to 516 Light Equipment Maintenance Company they traveled throughout South Korea in support of the primary mission of repairing and recovering equipment.  In March 1968, while on trips from Seoul, South Korea to Camp Casey and to Tong Do Chon (little Chicago) he was shot at by an unknown assailant.  Also during this time he came upon a civilian bus that had been blown up by North Korean infiltrators and saw dead bodies on and around the bus.  Also during this timeframe he saw an American truck run over and presumably kill a Korean national.  He further elaborated on these stressors in a November 2004 mental health initial assessment, as well as the August 2007 VA examination, conducted by a private provider, and indicated that the incident where he was shot at took place in the Demilitarized Zone (DMZ), where he was picking up some radio equipment, and that he was not allowed to return fire.  He gave additional stressors in his November 2008 hearing, when he said that a close friend, J.S., who served with him committed suicide a few weeks after Christmas in 1968.  He also testified that another soldier who served in a different unit killed himself during his basic training by jumping off of a building.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R.       § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R.          § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board initially notes that there is no evidence that the Veteran engaged in combat with the enemy.  In this regard, as discussed above, his service separation form, and the balance of his service personnel records, does not denote combat service.  However, such records reflect that the Veteran's military occupational specialty was radio and relay carrier operator and that he was stationed in Korea during the Vietnam War.  Additionally, one of the Veteran's claimed in-service stressors, the stressor wherein he asserts that he was shot at in the DMZ, where he was picking up some radio equipment, and that he was not allowed to return fire, is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

On VA examination, conducted by a private provider, in August 2007, the Veteran reported his claimed in-service stressors, including the stressor described above wherein he was shot at while picking up radio equipment in Korea.  Subsequent to review of the claims file and mental status examination, the examiner diagnosed the Veteran, in pertinent part, with PTSD.  The examiner reported that the Veteran met the criterion "A" for a diagnosis of PTSD on the basis that he felt his life was threatened when he was shot at in Korea; and that he responded with intense fear, helplessness, and frustration.  

On VA examination in July 2010, the Veteran reported his claimed in-service stressors, including the stressor described above wherein he was shot at while picking up radio equipment in Korea.  Subsequent to review of the claims file and mental status examination, the examiner diagnosed the Veteran, in pertinent part, with PTSD and major depressive disorder, associated with PTSD, and opined that the Veteran presented with PTSD secondary to traumas experienced while on active duty in Korea, with the most prominent stressor being the stressor wherein the Veteran was shot at while picking up radio equipment.   

The Board notes here that a May 2011 memorandum of the AMC notes that one of Veteran's claimed in-service stressors, the suicide of his fellow service member, J.S., had been verified by the National Personnel Records Center (NPRC).  In fact, review of the claims file indicates that the AMC may have misread the NPRC's May 2011 response.  It appears that the NPRC repeated the AMC's request to verify the suicide of J.S. and responded that the request should be resubmitted separately to provide additional identifiable information.  It appears that the AMC read NPRC's repeated statement of the Veteran's claimed in-service stressor as verification of such stressor.  Records from the Joint Service Records Research Center (JSRRC) indicate that such stressor was not verified.

On this basis, the AMC sought an opinion as to whether the Veteran's PTSD, or any other acquired psychiatric disorder found present, was related to service, specifically to include the verified in-service stressor wherein the Veteran's fellow service member committed suicide.  In a June 2011 VA examination report, a VA examiner, subsequent to review of the claims file and mental status examination, diagnosed the Veteran with, in pertinent part, PTSD and depressive disorder, closely interrelated to and essentially inseparable with PTSD.  The examiner asserted that the Veteran's in-service stressor wherein his fellow service member committed suicide was adequate to support the diagnosis of PTSD.  As discussed above, there is evidence that the Veteran's PTSD is related to his in-service stressor wherein he was shot at while picking up radio equipment in Korea.  Also, as discussed above, the revised PTSD regulations allow the Board to consider the Veteran's lay statements as to this specific stressor without consideration of whether such stressor has been verified.  Thus, the Board need not further consider the issue of whether the in-service stressor wherein the Veteran's fellow service member committed suicide had indeed been verified or whether such stressor meets the revised PTSD regulations, and whether his PTSD is based on such.  

The Board finds that there is evidence to support the conclusion that the Veteran was confronted with an event that involved threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual small arms fire, and that such resulted in a psychological or psycho-physiological state of fear, helplessness, or horror, his stressor is related to "fear of hostile military or terrorist activity."  Further, as on VA examination, conducted by a private provider, in August 2007, and on VA examination in July 2010, the examiners diagnosed the Veteran with PTSD arising from his in-service stressor wherein he was shot at while picking up radio equipment in Korea, there is evidence that the Veteran's stressor is adequate to support a diagnosis of PTSD, and that the PTSD symptoms are related to the in-service stressor.  Further, there is evidence from the VA examiners, in July 2010 and June 2011, that the Veteran's PTSD and depressive disorder are interrelated.

Based on the foregoing, and resolving all doubt in favor of the Veteran, as is required, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is warranted.  38 U.S.C.A.         § 1110; 38 C.F.R. §§ 3.303. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.




REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims of entitlement to service connection for high blood pressure and numbness and tingling in the hands and feet, claimed as neuropathy, both to include as secondary to Agent Orange exposure. 

The Board notes that the most recent VA treatment records, with the exception of the reports of VA examinations in July 2010 and June 2011, are dated in September 2007.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Such is significant as the Veteran reported, at the time of his November 2008 Board hearing, that he had scheduled treatment or testing for his claimed neuropathy.  In fact, the Board's February 2009 remand directed the AMC/RO to obtain VA treatment records dated subsequent to November 2008.  To date, no such records have been obtained and associated with the Veteran's claims file.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Board's February 2009 remand directed the AMC/RO to obtain and associate with the claims file the Veteran's VA treatment records for hypertension dated shortly after service in the late 1960's to the 1970's, from South Bend, Washington.  The Board notes here that there does not appear to be a VA facility in South Bend, Washington, rather there is a VA Community Based Outpatient Clinic (CBOC) in South Port, Washington.  The AMC/RO sought records from the VA Puget Sound Health Care System - Seattle Division, dated from January 1969 to December 1971.  In an April 2010 response, the VA Puget Sound Health Care System - Seattle Division provided a negative reply as to records dated during the requested time frame, located at the Puget Sound Health Care System - American Lake Division and Seattle Division.  

While the Board's February 2009 remand directed the AMC/RO to notify the Veteran of any unsuccessful attempt to secure any requested records, there is no evidence that the Veteran was notified that his VA treatment records from South Bend, Washington, dated in the late 1960's to the 1970's, were not found.  In fact, in its June 2011 SSOC, the AMC simply listed the April 2010 response as evidence, without notation that such records were not found.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Puget Sound Health Care System - Seattle Division, dated from September 2007 to the present, specifically to include any treatment records reflecting treatment or testing of the Veteran's neuropathy dated subsequent November 2008. 

2.  Contact the Veteran and clarify the location of his claimed VA treatment for hypertension in the years directly following his separation from active service in 1969.  Inform him that there does not appear to be a VA facility in South Bend, Washington, as he reported at the time of his November 2008 Board hearing.  Properly inform the Veteran that there was a negative response from the VA Puget Sound Health Care System - Seattle and American Lake Divisions, for records dated from January 1969 to December 1971 and provide him an opportunity to submit any outstanding records himself.  Properly document all responses from the Veteran in the claims file and if the Veteran identifies another VA facility or a more specific time frame, request such records.  

3.  Subsequent to completion of the above, forward the Veteran's claims file, with any additional VA treatment records, to the examiner who conducted the June 2011 VA examination.  Inquire as to whether any newly-added VA treatment records reflecting early treatment for hypertension in the years directly following separation from active service in 1969, or treatment or testing for neuropathy since November 2008 require an addendum to the opinions rendered in June 2011.  

If the examiner who performed the June 2011 VA examination is not available, schedule the Veteran for another appropriate examination and have that examiner provide all pertinent diagnoses as to high blood pressure and numbness and tingling in the hands and feet and opine as to whether it is at least as likely as not (at least a 50 percent probability) that such disabilities were incurred in service or are related to any incident of service, including claimed exposure to Agent Orange. 

If a new VA examination is ordered, the claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection for high blood pressure and numbness and tingling in the hands and feet, claimed as neuropathy, both to include as secondary to Agent Orange exposure, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination, without good cause, may have adverse consequences on his claims.  38 C.F.R.            § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


